UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to NATIONAL AUTOMATION SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53755 26-1639141 (State or jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) P.O. Box 400775 Las Vegas, Nevada 89140 (Address of principal executive offices) (Zip Code) 877-871-6400 (Registrant’s telephone number, including area code) The registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company:See definitions of“large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer £ Accelerated filed £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding as of October 10, 2013 Common Stock, $.001par value 1 EXPLANATORY NOTE The Company is amending its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013 to add Exhibit 101 consisting of its interactive data files pursuant to Rule 405 of Regulation S-T. 2 Item 6.Exhibits Exhibit No. Description of Exhibit 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Link base Document 101.LAB* XBRL Taxonomy Extension Label Link base Document 101.DEF* XBRL Taxonomy Extension Definition Link base Document 101.PRE* XBRL Taxonomy Extension Presentation Link base Document * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Act of 1934 and otherwise are not subject to liability. 3 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NATIONAL AUTOMATION SERVICES, INC. (Registrant) Date:October 15, 2013 By: /s/ Robert W. Chance Name:Robert W. Chance Title: President and Chief Executive Officer (Principal Executive Officer) By: /s/ Jeremy W. Briggs Name:Jeremy W. Briggs Title: Principal Financial Officer 4
